Name: COMMISSION REGULATION (EC) No 2365/96 of 11 December 1996 determining the world market price for unginned cotton and the rate for the aid
 Type: Regulation
 Subject Matter: prices;  cooperation policy;  plant product
 Date Published: nan

 No L 321 / 18 EN Official Journal of the European Communities 12. 12. 96 COMMISSION REGULATION (EC) No 2365/96 of 11 December 1996 determining the world market price for unginned cotton and the rate for the aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, ferences in product quality and the nature of offers and quotations; whereas these adjustments are specified in Article 2 of Regulation (EEC) No 1201 /89; Whereas application of the above rules gives the world market price for unginned cotton indicated hereunder, Whereas Article 5 (3) of Regulation (EC) No 1554/95 stipulates that the advance payment rate for the aid is to be the guide price less the world market price and less a further amount calculated by the formula applicable when the guaranteed maximum quantity is overun but with a 15% increase in the estimate for unginned cotton production ; whereas Commission Regulation (EC) No 1 683/96 (6) determined estimated production for the 1996/97 marketing year, whereas application of these rules gives the advance payment rates for each Member State indicated hereunder, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 on cotton , as last amended by Council Regulation (EC) No 1 553/95 ('), Having regard to Council Regulation (EC) No 1554/95 of 29 June 1995 (2) laying down general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 , as amended by Regulation (EC) No 1 584/96 (3), and in particular Articles 3 , 4 and 5 thereof, HAS ADOPTED THIS REGULATION: Article 1 Whereas Article 3 of Regulation (EC) No 1554/95 requires a world market price for unginned cotton to be periodically determined from the world market price determined for ginned cotton , using the historical rela ­ tionship between the two prices as specified in Article 1 (2) of Commission Regulation (EEC) No 1201 /89 of 3 May 1989 laying down rules for implementing the system of aid for cotton (4), as last amended by Regulation (EC) No 1645/96 (5); whereas if it cannot be determined in this way it is to be based on the last price determined; 1 . The world market price for unginned cotton as indi ­ cated in Article 3 of Regulation (EC) No 1554/95 is set at ECU 34,354 per 100 kilograms. 2. Advance payment of the aid as indicated in Article 5 (3) of Regulation (EC) No 1554/95 shall be at the rate of:  ECU 60,253 per 100 kilograms in Spain ,  ECU 29,745 per 100 kilograms in Greece, Whereas Article 4 of Regulation (EC) No 1554/95 requires the world market price for ginned cotton to be determined for a product of specific characteristics using the most favourable offers and quotations on the world market of those considered representative of the real market trend; whereas to this end an average is to be calculated of offers and quotations on one or more Euro ­ pean exchanges for a cif product to a North European port from the supplier countries considered most repre ­ sentative as regards international trade; whereas these rules for determination of the world market price for ginned cotton provide for adjustments to reflect dif ­  ECU 71,946 per 100 kilograms in other Member States . Article 2 This Regulation shall enter into force on 12 December 1996 . (6) OJ No L 217, 28 . 8 . 1996, p. 1 . (') OJ No L 148 , 30 . 6 . 1995, p. 45. (2) OJ No L 148 , 30. 6. 1995, p. 48 . 3 OJ No L 206, 16 . 8 . 1996, p. 16. (4) OJ No L 123, 4. 5 . 1989, p. 23 . n OJ No L 207, 17. 8 . 1996, p. 3 . 12. 12. 96 EN Official Journal of the European Communities No L 321 / 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1996 . For the Commission Franz FISCHLER Member of the Commission